Brady, J:
I concur, although I do not regard the question discussed free from doubt. The statute, as suggested in the case cited from 16 Abbott’s Practice, is susceptible of two interpretations, the design would seem to be to keep the partnership interest intact for creditors of the firm, and to subject the independent individual rights acquired by the limited relation to their demands, and not to extend the equity to the individual property of the special partner.
Present — Brady and Potter, JJ.
Order affirmed, with costs.